Citation Nr: 0124292	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-01 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the November 6, 1997 Board of Veterans' Appeals 
(Board) decision that denied entitlement to service 
connection for the veteran's cause of death should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

The Board denied the appellant's claim for entitlement to 
service connection for the veteran's cause of death in a 
November 1997 decision, and the appellant filed a motion for 
reconsideration on the basis of CUE in October 1998.


FINDING OF FACT

The appellant's challenge to the November 6, 1997 Board 
decision to deny entitlement to service connection for the 
veteran's cause of death consists of disagreement with the 
way in which existing evidence was weighed.


CONCLUSION OF LAW

The motion for revision of the November 6, 1997 Board 
decision that denied entitlement to service connection for 
the veteran's cause of death does not contain allegations of 
CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404(a) 
(2000); 66 Fed.Reg. 35902-03 (July 10, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
This legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  38 
U.S.C.A. § 5103A (West Supp. 2001) and implementing 
regulations at 66 Fed.Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  However, the 
United States Court of Appeals for Veterans' Claims (the 
Court) has held that the VCAA is not applicable to CUE 
motions/claims.  Livesay v. Principi, No. 00-51 (U.S. 
Vet.App. Aug. 30, 2001).  

The Board, in pertinent part, denied the veteran's claim for 
entitlement to service connection for the veteran's cause of 
death in a November 6, 1997 decision.

The appellant filed a motion for reconsideration of the 
Board's November 6, 1997 decision in January 1998, and was 
advised of the denial of her motion for reconsideration by a 
letter dated April 1998.  The veteran did not appeal this 
action to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).

Later, in October 1998, the appellant filed a motion for CUE 
in the Board's decision.  The Board referred this to her 
representative in August 2001.  In August 2001, her 
representative filed a motion for revision of the Board's 
November 6, 1997 decision on the basis of CUE, and referred 
to the veteran's letter dated in October 1998, as containing 
the appellant's rationale for her motion.

The appellant contends, in essence, that the Board failed to 
recognize that the veteran's maxillary lymphadenopathy was 
lymphangiosarcoma associated with exposure to herbicide 
agents containing dioxin under 38 C.F.R. § 3.309 (e) and 
caused his death.

On November 21, 1997, Public Law 105-111 (codified at 38 
U.S.C.A. §§ 5109A and 7111) was enacted to permit revisions 
of Board decisions on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 1999).  The 
Board may, on its own motion, undertake a review of a prior 
Board decision on the grounds of CUE.  38 C.F.R. § 20.1407.  
The moving party, the appellant in this case, filed a motion 
to revise the November 6, 1997 Board decision under the 
provisions of Public Law 105-111 in October 1998.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a)).

The moving party complied with the requirements set forth in 
38 C.F.R. § 20.1404(a), inasmuch as her motion indicated a 
desire to revise the previous Board decision on the basis of 
CUE and identified the Board issue in controversy.  The 
Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  A motion for 
revision of the prior Board decision was submitted in October 
1998 by the appellant and augmented by the motion filed by 
her representative in August 2001.  The appellant's letter 
reflects the veteran's name and claim number and references 
the November 6, 1997 Board decision.  In addition, by virtue 
of reference to lymphangiosarcoma and 38 C.F.R. § 3.309 (e), 
it is clear that the moving party is requesting revision of 
the issue of service connection for the cause of the 
veteran's death.  Consequently, the moving party satisfies 
the criteria set forth in 38 C.F.R. § 20.1404(a).

While the moving party's challenge to the validity of the 
prior Board decision is to be afforded due consideration, she 
is advised that when she makes a collateral challenge to a 
presumptively valid final decision, she is required to come 
forth with specific allegations as to CUE.  Cf. Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Specific allegations are required to satisfy the requirements 
of a claim for CUE in a Board decision.  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error or errors of fact or law in the Board 
decision, the legal or factual basis of such allegations, and 
why the result would have been manifestly different but for 
the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirements of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  66 Fed.Reg. 35902-
03 (July 10, 2001).

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
CUE, an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo, 6 Vet. App. at 44.  The error must be of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1.  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.
2.  Duty to Assist.  The Secretary's failure to fulfill 
the duty to assist.
3.  Evaluation of the evidence.  A disagreement as to 
how the facts were weighed or evaluated.

38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).

In this case, the appellant's challenge of the Board's 
November 6, 1997 decision does not contain sufficient 
allegations of CUE.  As noted above, the appellant's 
allegations concern the way in which the existing evidence 
was weighed and evaluated.  She claims that the Board should 
have interpreted the medical reference to lymphadenopathy as 
lymphangiosarcoma and further concluded that it substantially 
contributed to the veteran's death.  These particular types 
of allegations are expressly identified as situations that 
are not included in the definition of CUE in 38 C.F.R. § 
20.1403(d).  Moreover, the moving party has not specifically 
identified any error of fact or law and provided persuasive 
reasons why the result would have been different but for the 
alleged error.  Consequently, in the absence of sufficient 
allegations of CUE, the appellant's claim for service 
connection for the veteran's cause of death has no legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The November 6, 1997 decision by the Board denying 
entitlement to service connection for the veteran's cause of 
death should not be revised or reversed on the grounds of 
clear and unmistakable error.  The motion is dismissed 
without prejudice.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


